Citation Nr: 1327954	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  09-47 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for liver disease.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depression.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected right ankle fracture residuals.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected closed fracture of the left distal tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from November 1968 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board notes that in his December 2009 substantive appeal, the Veteran requested a video conference hearing before the Board; however, in September 2010 he withdrew his hearing request.

The Board notes that a total rating based on unemployability due to service-connected disability (TDIU) was denied in the January 2009 rating decision.  The Veteran's notice of disagreement did not include this issue; however, a March 2009 letter written by the Veteran's wife in his behalf indicated that he sought "100% service connected unemployable."  It is unclear whether this communication was intended to constitute a notice of disagreement with the January 2009 rating decision.  This question is referred to the agency of original jurisdiction (AOJ) for clarification.

In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for psychiatric disorders.  As emphasized in Clemons, although a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...."  Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  In light of the Board's reopening of the claim for PTSD, the service connection issue has been recharacterized to include all psychiatric diagnoses evident in the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and peripheral neuropathy, as well as the petitions to reopen claims of entitlement to service connection for liver disease and a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2006 rating decision, the RO denied service connection for PTSD.

2.  The evidence received since the February 2006 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The February 2006 rating decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for PTSD; accordingly, no further discussion of the VCAA is necessary with respect to this claim. 

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for PTSD disability was denied in February 2006.  The RO specified that service connection was denied because there was no current evidence of PTSD.  

At the time of the February 2006 rating decision, the record did not include evidence showing a diagnosis of PTSD.

The evidence added to the record since the February 2006 rating decision includes medical records reflecting a diagnosis of PSTD.  Specifically, VA treatment records dated as early as January 2008 indicate an Axis I diagnosis of PTSD.  Because the evidence added to the record since the February 2006 rating decision includes that showing a current diagnosis of PTSD, the Board finds that a defect existing at the time of the February 2006 rating decision is cured, and the claim may be reopened.


ORDER

New and material evidence having been presented, the petition to reopen the claim of entitlement to service connection for PTSD is granted.



REMAND

As discussed in the introduction, the record contains psychiatric diagnoses other than PTSD.  Depression is noted in a November 1993 private record, as well as a July 2002 private record.  The issue of entitlement to service connection for these diagnoses has not been adjudicated.  With respect to the Veteran's claimed PTSD, the current record reflects only ACDUTRA during 1968 and 1969.  However, he asserts that he had additional service, to include in Southeast Asia.  There is an indication that the Veteran was in the National Guard until the late 1970s.  It is not entirely clear to the Board that all pertinent records have been obtained with respect to the Veteran's service.  As he was attached to an Arkansas National Guard unit, it is possible that the state organization currently holds records pertinent to the Veteran's service.  Such records should be obtained, and a summary of the Veteran's ACDUTRA and other active service should be compiled.  If additional records are obtained, the RO should then make a determination as to whether there is sufficient evidence to request verification of any claimed stressor by the service department.

With respect to the Veteran's claimed liver disease, the Board notes that service connection was denied in a February 2006 rating decision. The RO determined that the claimed condition was not incurred in or aggravated by service.  It further specified that the condition was identified as congenital hepatic fibrosis and was thus a congenital or developmental defect not subject to service connection.  Regarding the claimed back disability, service connection was denied in a July 2005 rating decision.  The RO determined that there was no evidence of a back disability in service, and no indication that the claimed disability was related to the service-connected left distal tibia fracture.  

The Veteran sought to reopen his claims in February 2008.  The subsequent duty to assist letter sent to the veteran in May 2008 did not sufficiently address the evidence and information necessary to reopen the Veteran's claims.  Rather, this letter stated the following:

Your claim was previously denied because there is no evidence in your record to substantiate any service in the Republic of Vietnam.  These condition [sic] did not happen in military service, nor was it aggravated or caused by service, and evidences [sic] does not show that degenerative disc disease of the spine (claim [sic] as back condition) is related to the service-connected condition of residuals, closed fracture, left distal tibia, nor is there any evidence of this disability during military service.  There is no evidence in your record to substantiate any service in the Republic of Vietnam so the congenital hepatic fibrosis, status post liver transplant (claimed as liver condition) did not happen in military service, nor was it aggravated or caused by service...[T]herefore, the evidence you submit must relate to this fact.

This statement does not clearly notify the Veteran of the bases for the previous final denials, nor does it provide guidance regarding the evidence and information necessary to reopen the claims.  The Board therefore finds that the issues must be returned to the RO so that appropriate notice may be afforded the Veteran.  See 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, and 3.312; see also See Kent v. Nicholson, 20 Vet. App. 1 (2006) (held that adequate notice under the VCAA with respect to new and material evidence claims should describe what evidence is necessary to substantiate the element(s) required to establish service connection that were found insufficient in the previous denial).

Finally, the Board notes that the Veteran seeks service connection for peripheral neuropathy of the lower extremities.  The medical evidence of record suggests that this disability might be related to medications prescribed for the Veteran's liver disease, for which he underwent transplant in 2000.  Specifically, the Veteran indicated in a November 2009 statement that he had a burning sensation in his feet that he had been told was from his anti-rejection medication.  The Board notes that further development and adjudication of the Veteran's claim for liver disease may provide evidence in support of his claim for peripheral neuropathy.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

In light of the above discussion, the Board has determined that additional action and development are necessary.  Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b), that describes the basis of the basis of the previous denials of the claims of entitlement to service connection for liver disease and a back disability, and the elements that were found insufficient in the previous denials.  Any additional evidence pertinent to the appellant's claim received by the RO should be associated with the claims folder.

2.  Make additional requests for service personnel records in effort to verify any active service following the Veteran's initial period of ACDUTRA.  To that end, all appropriate sources should be requested to provide records, to include the Veteran's Arkansas National Guard Unit  and the National Guard Bureau, if necessary.

3.  If additional service is verified, and such is consistent with the Veteran's reported stressors, the service department should be requested to review the reported stressors for verification purposes.  

4.  If any stressor is verified, the Veteran should be afforded a VA examination to determine whether he has PTSD which is related to a verified stressor(s).  The claims folders must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD under DSM IV criteria should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported.

With respect to any other currently present acquired psychiatric disorder, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present acquired psychiatric disorder other than PTSD is related to any disease or injury in service.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
6.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


